DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 20090194446).
Regarding claim 16, Miller discloses a clinical soil control system (see Fig. 2A-4A) comprising: a device cover (170) formed of a flexible polymer sheet (the containment bag may be made of flexible plastic, see [0138]) defining an interior volume for a handheld medical device (200) and including at least a first opening (see annotated Fig. 4B below) configured to receive a portion of the skin grafting device (see Fig. 4A); and a cincture comprising: a gasket (see annotated Fig. 4B) configured to be affixed to a perimeter of the first opening of the device cover and to secure the device cover about the first opening to the device to inhibit fluid ingress into the interior volume of the device cover during use of the device (a fluid seal is formed between the containment bag 170 and the coupler assembly 250 around the first opening, see [0011, 0218] and Fig. 4A). Regarding the cover “defining an interior volume for a skin grafting device” and the first opening “configured to receive a portion of the skin grafting device”, it is understood that the clinical soil control system of Miller is capable of being used with a skin grafting device (i.e., another handheld medical device).

    PNG
    media_image1.png
    399
    530
    media_image1.png
    Greyscale

Regarding claim 19, Miller discloses the clinical soil control system of claim 16, wherein the device cover further includes a second opening (172, see Fig. 2B), the second opening configured to receive the device into the interior volume (see [0142] and Fig. 2B) and sized to enable access to the device during use (the containment bag 170 is configured to enable access to the device during a procedure, see [0010]). Regarding the second opening being configured to receive the “skin grafting device into the interior volume and sized to enable access to the skin grafting device during the skin grafting process”, it understood that the clinical soil control system of Miller is capable of being used with a skin grafting device during a skin grafting process since the clinical soil control system of Miller is intended to receive a medical device in the interior volume and enable access to the device during operation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 16 above, and further in view of Robertson et al. (US 20190076204).
Regarding claim 17, Miller discloses the clinical soil control system of claim 16. Miller fails to teach the flexible polymer sheet is comprised of thermoplastic polyurethane.
Robertson, in the same field of art, teaches a device cover (200, see Fig. 2) formed of thermoplastic polyurethane so that it is capable of withstanding a sterilization process (see [0054]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device cover of Miller to be comprised of thermoplastic polyurethane since doing so would allow the cover to be sterilized.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Regarding claim 18, Miller discloses the clinical soil control system of claim 16, wherein the flexible polymer sheet is translucent (the cover is clear, see [0011]). However, Miller does not expressly disclose the flexible polymer sheet is white, blue, or yellow. 
It appears that the device of Miller would operate equally well with the claimed colors since the cover would still be able to maintain a fluid barrier as intended. Further, Applicant places no criticality on the claimed colors, indicating simply that the device cover “could be” the claimed colors (see Specification [00145]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cause the device cover of Miller to be white, blue, or yellow because it appears to be an arbitrary design consideration which fails to patentably distinguish over Miller.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 19 above, and further in view of Schwägli et al. (US 20190290378).
Regarding claim 20, Miller discloses the clinical soil control system of claim 19, wherein the second opening (172, see Fig. 3B) includes a flexible stay (180) which may include an adhesive and restricts the size of the second opening when the cover is closed (see [0137]). Miller further discloses that the cover may be closed using other means (see [0137]). Miller fails to teach the second opening includes an elastic band for restricting a size of the second opening.
Schwägli, in the same field of art, teaches a device cover (10, see Fig. 7) having an opening (opening at the proximal end of the device, see Fig. 7) wherein the opening includes a means (62) for restricting a size of the second opening. The means (62) may be a rubber band, adhesive or tape, which are known as equivalent structures for securing a cover about a handheld medical device (see [0061]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cover of Miller to include an elastic band as taught by Schwägli since an adhesive and an elastic band have been shown to be interchangeable and both would yield the predictable results of securing the device cover about the device.
Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guiles et al. (US 20160310159) in view of Miller.
Regarding claim 9, Guiles discloses a skin grafting system comprising: a handheld device (732, see Fig. 7B) comprising a device housing (exterior of device 732, see Fig. 7B) forming an interior that secures a drive system (the device can include a solenoid for driving the needle array, see [0023, 0049]); a cartridge (704) comprising a plurality of hollow microneedles (the array is comprised of a plurality of hollow needles, see [0022]) surrounded by a peripheral housing (the cartridge 704 appears to have a housing, see annotated Fig. 7B below) and configured to be operated by the drive system to extend and retract during a skin grafting process (the needles are extended and retracted to harvest tissue, see [0052]).

    PNG
    media_image2.png
    706
    1129
    media_image2.png
    Greyscale

Guiles fails to teach a device cover formed of a flexible polymer sheet defining an interior volume for the handheld device, and including at least a first opening configured to receive the cartridge; and a cincture comprising: a gasket configured to be affixed to a perimeter of the first opening of the device cover and to secure the device cover about the first opening to at least one of the handheld device or the cartridge to inhibit fluid ingress into the interior volume of the device cover
Miller teaches a device cover (170, see Fig. 2A-4A)  formed of a flexible polymer sheet (the containment bag may be made of flexible plastic, see [0138]) defining an interior volume for a handheld device (200), and including at least a first opening (see annotated Fig. 4B) configured to receive the cartridge; and a cincture comprising: a gasket (see annotated Fig. 4B) configured to be affixed to a perimeter of the first opening of the device cover and to secure the device cover about the first opening to at least one of the handheld device or the cartridge to inhibit fluid ingress into the interior volume of the device cover (a fluid seal is formed between the containment bag 170 and the coupler assembly 250 around the first opening, see [0011, 0218] and Fig. 4A). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the skin grafting system of Guiles to include a device cover as taught by Miller since doing so would maintain the sterility of the device during a procedure (see Abstract of Miller).
Regarding claim 10, the combination of Guiles and Miller teaches the skin grafting system of claim 9, wherein the device cover further includes a second opening (the cover 170 of Miller includes a second opening 172, see Fig. 2B). Regarding “the second opening configured to receive the handheld device into the interior volume and enabling access to the handheld device during the skin grafting process”, the second opening (172) of Miller is configured to receive a device (200) and enable access during use (see [0010] of Miller). Therefore, the skin grafting system of Guiles as modified by Miller would meet this limitation.
Regarding claim 11, the combination of Guiles and Miller teaches the skin grafting system of claim 10, wherein the second opening comprises a means for restricting a size of the second opening (“means for restricting a size of the second opening” has been interpreted under 112(f) as an elastic band or drawstring based on the Specification, see [00148]) (the flexible stay 180 of Miller, see Fig. 2B, meets the limitation of a means for restricting a size of the second opening as interpreted under 112(f) since it is an equivalent structure capable of restricting the size of the second opening).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guiles in view of Miller as applied to claim 9 above, and further in view of O’Brien et al. (US 20170354810).
Regarding claim 12, the combination of Guiles and Miller discloses the skin grafting system of claim 9. Guiles and Miller fail to teach an absorptive material adhered to an interior of the peripheral housing and configured to inhibit fluid ingress into the interior of the handheld device.
O’Brien (US 20170354810), in the same field of art, discloses a cartridge (200, see Fig. 2) containing a plurality of microneedles (215a) surrounded by a peripheral housing (210) and an absorptive material (250, see [0045]) disposed within the peripheral housing (see Fig. 2) and configured to inhibit fluid ingress into the interior of the handheld device via the cartridge (see [0007]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cartridge of Guiles and Miller to include an absorptive material as taught by O’Brien since doing so would prevent “liquid contaminants from flowing back through the cartridge and reaching the main body of the device” (see O’Brien [0007]).
Allowable Subject Matter
Claims 1-8 allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art of record, the combination of Guiles and Miller, teaches a skin grafting system comprising: a handheld device comprising a device housing forming an interior that secures a drive system; a cartridge comprising a plurality of hollow microneedles surrounded by a peripheral housing and configured to be operated by the handheld device to extend and retract during a skin grafting process; a device cover formed of a flexible polymer sheet defining an interior volume for the handheld device, and including at least a first opening configured to receive the cartridge; and a cincture comprising: a gasket configured to be affixed to a perimeter of the first opening of the device cover and to secure the device cover about the first opening to at least one of the handheld device or the cartridge to inhibit fluid ingress into the interior volume of the device cover.
Guiles and Miller fail to teach “an absorptive material disposed within the peripheral housing and surrounding the plurality of hollow microneedles” and “wherein the absorptive material is configured to inhibit fluid ingress into the interior of the handheld device via the cartridge".
O’Brien (US 20170354810), in the same field of art, discloses a cartridge (200, see Fig. 2) containing a plurality of microneedles (215a) surrounded by a peripheral housing (210) and an absorptive material (250, see [0045]) disposed within the peripheral housing (see Fig. 2) and configured to inhibit fluid ingress into the interior of the handheld device via the cartridge (see [0007]). O’Brien fails to teach the absorptive material “surrounding” the plurality of microneedles. It would not have been obvious to one of ordinary skill in the art to arrive at the technical solutions of claim 1 without further teaching in the prior art.
Regarding claims 2-8, the prior art documents of record fail to teach alone or in combination the skin grafting system of claim 1.
Regarding claim 13, the closest prior art of record, the combination of Guiles, Miller and O’Brien, teaches the skin grafting system of claim 12. Guiles, Miller and O’Brien fail to teach the absorptive material comprises hydrophilic fibers configured to wick away fluids from the plurality of microneedles.
Regarding claim 14, the closest prior art of record, the combination of Guiles, Miller and O’Brien, teaches the skin grafting system of claim 12. Guiles, Miller and O’Brien fail to teach the absorptive material surrounds the plurality of microneedles.
Regarding claim 15, the closest prior art of record, the combination of Guiles, Miller and O’Brien, teaches the skin grafting system of claim 12. Guiles, Miller and O’Brien fail to teach the absorptive material comprises a plurality of layers, including a first layer comprising a hydrophilic material, and a second layer comprising an absorbent polymer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771